OPINION — AG — ** BOARD OF REGENTS — POLICIES — BUILDING ** SECTS. 17, 18, 19 OF CHAPTER 253, O.S.L. VIOLATES ARTICLE V, SECTION 57 WHICH PROHIBITS DUPLICITY OF SUBJECTS, BECAUSE THESE SECTIONS EMBRACE GENERAL LEGISLATION WHEREAS THE REMAINING SECTIONS EMBRACE APPROPRIATIONS. THESE UNCONSTITUTIONAL SECTIONS ARE SEVERABLE AND THUS DO NOT ADVERSELY AFFECT THE VALIDITY OF THE REMAINING CONSTITUTIONAL SECTIONS. (MULTIPLE SUBJECTS, APPROPRIATIONS, BUDGET DOCUMENTS, STUDENT SERVICES FACILITIES) CITE: 70 O.S. 3219 [70-3219], ARTICLE V, SECTION 57, ARTICLE V, SECTION 56, ARTICLE XIIIA, SECTION 3 (SUSAN TALBOT)